Title: To John Adams from John Quincy Adams, 29 April 1796
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
London April 29. 1796.

After almost four months of expectation, I have at length received a letter which permits my return to the Hague, which I shall accordingly do by the first direct opportunity which may occur. The communication between the two Countries is interrupted, but there are frequent occasions of crossing, at this Season, by neutral vessels.
I have written you several lengthy letters within these few weeks, and shall perhaps write another as soon as I shall reach my post; at present I have nothing to say in addition to the news you will find in the papers. The most important circumstance they contain is an account of two signal victories with which the french army in Italy has opened the campaign. On the Rhine, nothing as yet has been done.
I remain in all duty and affection, your Son
John Q. Adams